Title: To George Washington from James Gordon, 27 May 1782
From: Gordon, James
To: Washington, George


                        
                            Sir
                            Lancaster 27th May 1782
                        
                        It is with astonishment I read a Letter from your Excellency, dated 18th May, directed to Brigadier General
                            Hazen, Commanding at this Post, ordering him to send a British Captain, taken at York–town by Capitulation, with My Lord
                            Cornwallis, Prisoner to Philadelphia, where ’tis said he is to suffer an ignominious Death, in the room of Captn Huddy an
                            American Officer, who was murder’d by a Lawless Banditti, calling themselves Refugees.
                        As this is, in Direct Violation of the Articles of Capitulation of the Garrison’s of York and Glocester, which
                            your Excellency signs first, as Commander in Chief of the Combin’d Forces of America and France, the 14th Article of which,
                            expressly says "That no Articles of the Capitulation are to be infring’d on Pretext of Reprisals,
                            and if there be any doubtfull Expressions in it, they are to be interpreted according to the common meaning and
                            acceptation of the Words.” I therefore, in the Name of my Royal Master George the Third, King of Great Britain, Demand of
                            Your Excellency, that you will order Captian Asgill of the Brigade of Guards to be discharged from his Confinement, and
                            admitted to the same Parole, as the Other Officers of my Lord Cornwallis’s Army. I have the Honor to be Your Excellency’s
                            Most Obedt & most Humle Servt
                        
                            James Gordon
                            Major 80 Regt & Field Officer
                            with the British Prison.

                        
                    